— In an action for specific performance of a contract to sell real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Barn-brick, J.), dated April 5, 1985, which, inter alia, dismissed its complaint for failure to state a cause of action.
Order affirmed, with costs.
The plaintiff contends that he properly exercised an option to buy contained in his lease agreement with the defendant, and that the defendant wrongfully refused to honor their contract.
In order for a contract for the sale of property to be enforceable, "it must be sufficiently certain and specific so that what was promised can be ascertained” (Martin Delicatessen v Schumacher, 52 NY2d 105, 109). In the instant agreement, the parties provided that the tenant could purchase the premises "for $100,000.00 with terms to be arranged at any time during the said lease”. The parties never arranged such terms. Consequently, a material element was omitted from their agreement (see, Willmott v Giarraputo, 5 NY2d 250, 252; Blakey v McMurray, 110 AD2d 998; Read v Henzel, 67 AD2d 186), and the purchase option is unenforceable (Martin Delicatessen v Schumacher, supra).
Accordingly, the complaint was properly dismissed. Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur.